Citation Nr: 0617803	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-26 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, claimed as 
due to trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1947 to July 1951 
and from September 1956 to September 1958.

This appeal is from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).


FINDING OF FACT

The veteran's headaches did not begin in service and they are 
not the result of an injury sustained in combat.


CONCLUSION OF LAW

Chronic headaches were not incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304(d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's truck hit a landmine in Korea in June 1951.  He 
avers that he has had continuous headaches since, for which 
he now seeks service connection for the purpose of VA 
disability compensation.  He testified to that effect in a 
December 2005 hearing before the undersigned.  Because the 
clear preponderance of the evidence is against his claim, it 
must be denied.

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

Service records reveal that the veteran avers that he 
sustained a head injury in Korea when his truck hit an enemy 
land mine.  Contemporaneous records show he was dazed from 
the blast.  On hospitalization he complained of right-sided 
ear ache and pain behind the right ear.  Examination showed 
the ear drum was cloudy, presumed from blood behind the ear 
drum.  He was hospitalized for two days and returned to 
service asymptomatic.

The veteran's air concussion of the head is deemed combat 
related, because it was caused by an enemy land mine.  Thus, 
the fact of the injury would be established even without an 
official record.  It is also presumed that he had headaches 
at that time, because his testimony is a credible 
recollection, and thus satisfactory lay evidence, Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995)(citations omitted) 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (Table), unless there is 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005); 7 Vet. 
App. at 509.

The evidence to the contrary is clear and convincing.  The 
contemporaneous record makes no mention of headaches.  This 
is significant, because the veteran's case is not one lacking 
official records, and the inclusion of some complaints and 
not of others is persuasive evidence that he did not complain 
of things not recorded.  There is no complaint of, treatment 
for, or diagnosis of headache in any of the other service 
medical records, including the veteran's medical history on 
separation from his first period of service just three months 
after the land mine blast, which included a specific question 
about headaches that he answered negatively.  The entrance 
and separation medical histories and physical examinations 
for his second period of service are likewise silent about 
headaches.

There is a hiatus in the medical record from September 1958 
to April 1996.  The earliest medical records available 
include general reviews of medical history and systems that 
are silent for history or complaints of headaches.  In March 
1998, the veteran had magnetic resonance imaging (MRI) of the 
brain because of complaints of pressure in the ears for 
weeks; a marginal notation states he was on "head meds," 
but the medication or condition treated is not identified, 
consequently, this note is of no probative value.  On a 
routine medical visit in February 1999, the veteran told his 
private physician that he had shortness of breath, a cough, 
and some pain in the abdomen.  It seems very unlikely that he 
would have mentioned those complaints and omitted the 
chronic, persistent headaches he now alleges he has had since 
1951.  Private and VA treatment records of February, August, 
and November 2000 include the veteran explicit denial of 
having headaches.  The November 2000 treatment record from 
the Sanger Clinic noted his report of some dizziness if he 
stood quickly, but no headaches.  The veteran first mentioned 
occasional headaches at a scheduled VA primary care 
appointment in May 2003.  He told a VA examiner in February 
2006 that his headaches began in 1990.  He testified that 
medical records earlier than those obtained are not 
available.

The evidence against finding the veteran had headaches at the 
time of the combat injury is clear and convincing, because 
the consistency of the denials of headaches both 
contemporaneously and recently, the hiatus in the record, and 
the affirmative report to the February 2006 VA examiner of 
onset of headaches in 1990 has no reasonable explanation 
except that the veteran did not have headaches 
contemporaneously with the land mine incident..  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); Caluza, 7 Vet. App. 498.  
The fact is not presumed.

Even if, for the sake of discussion, the fact of headaches in 
service was presumed, that fact does not complete the proof 
of entitlement to service connection for the veteran's 
current headaches.  Section 1154(b) only eases the 
evidentiary burden to establish the incurrence of headaches 
in service, not to link current headaches with the headaches 
in service.  Caluza, 7 Vet. App. at 507.  "38 U.S.C. 
1154(b)[] can in no way be read as providing additional 
substantive rights to combat veterans over those provided to 
non-combat veterans."  Jensen v. Brown, 4 Vet. App. 304, 307 
(emphasis in original), rev'd on other grounds, 19 F. 3d 1413 
(Fed. Cir. 1994).  Once the fact of a disease or injury in 
combat is established, the evidence must still show that the 
claimed current disability is the result of that disease or 
injury.  Id.

On VA examination in February 2006, the examiner diagnosed 
mixed migraine and muscle contraction headaches, explaining 
the signs and symptoms supporting the diagnosis.  The 
examiner demonstrated a thorough review of the claims file by 
reference to documents throughout it.  The physician who 
reviewed the examination compared the findings to medical 
literature on the onset and course of post-traumatic 
headaches and concluded it is less likely than not that the 
veteran's current headache disorder results from injury in 
service.  The rationale is unambiguously articulated and well 
supported by reference to history, clinical findings and 
medical literature.

The only evidence in support of the veteran's claim is his 
testimony of onset of headaches in service and of continuity 
of symptomatology.  In light of clear and convincing evidence 
that he did not have headaches in service, his testimony both 
as to time of onset and continuity must be rejected.  His 
opinion that his current headaches are the result of the air 
concussion in service can be inferred from his testimony.  
Whether there is a cause and effect relationship between the 
event in service and his current headaches is a medical 
question.  The veteran lacks the expertise necessary to 
proffer his lay opinion as evidence on that point.  Espiritu 
v. Derwinski, 2 Vet App. 492 (1992).  The only medical 
evidence on that point is clearly adverse to this claim.

In conclusion, because the clear preponderance of the 
evidence is against the claim, service connection for 
headaches must be denied.

II.  Duty to Notify and to Assist

In September 2004, prior to initial adjudication of the 
veteran's claim, VA notified the veteran by letter of the 
information and evidence necessary to substantiate his claim, 
or his right to VA assistance with his claim, and of his and 
VA's respective burdens in producing and obtaining 
information and evidence.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  VA did not notify the veteran 
of the rating and effective date aspects of VA benefit 
adjudication.  See Dingess v. Nicholson, 19Vet. App. 473 
(2006).  In light of the result in this decision, the 
question whether he suffered prejudice from the omission is 
moot, so the error was not prejudicial.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

VA has obtained all evidence of which it had notice and 
authorization from the veteran where necessary.  There was no 
failure to obtain evidence of which VA had notice and 
authorization to obtain.  The veteran testified that he knew 
certain putative evidence to be unobtainable.  That testimony 
discharged VA of any obligation to seek that evidence.  VA 
examined the veteran and obtained a medical opinion necessary 
to decide the claim.  Thus, VA has discharged its duty to 
assist the veteran to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (e) (2005).


ORDER

Service connection for headaches is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


